This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 LONA ENGLETT,

 3          Worker-Appellant,

 4 v.                                                     No. 32,195
 5                                                        (consolidated with No. 32,262)

 6 BEE HIVE ASSISTED LIVING and
 7 CHURCH MUTUAL INSURANCE
 8 COMPANY,

 9          Employer/Insurer-Appellees.

10 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
11 David L. Skinner, Workers’ Compensation Judge

12 James Rawley
13 Albuquerque, NM

14 for Appellant

15 Paul Koller
16 Albuquerque, NM

17 for Appellees

18                                 MEMORANDUM OPINION

19 SUTIN, Judge.
 1        Summary reversal was proposed for the reasons stated in the notice of proposed

 2 summary disposition. No memorandum opposing summary reversal has been filed

 3 and the time for doing so has expired.

 4        For the reasons set forth in our notice of proposed summary disposition filed

 5 October 5, 2012, we REVERSE the workers’ compensation judge’s denial of

 6 Worker’s motion for reconsideration. Further, we remand with instructions to the

 7 workers’ compensation judge that unless a sanction should be applied pursuant to

 8 NMSA 1978, Section 52-1-54(F)(3) (2003) (governing employer’s offers), Worker’s

 9 attorney fees should have been split equally between Worker and Employer/Insurer.

10 Subsection (F)(3) provides that “if the employer’s offer was greater than the amount

11 awarded by the compensation order, the employer shall not be liable for his fifty

12 percent share of the attorney fees to be paid the worker’s attorney[.]” However, in the

13 case at bar, Employer’s offer was not greater than the amount awarded to Worker, and

14 therefore it did not obtain a more favorable result. Thus, the default provision in

15 Section 52-1-54(J) applies.

16        IT IS SO ORDERED.


17                                          __________________________________
18                                          JONATHAN B. SUTIN, Judge
19 WE CONCUR:




                                              2
1 _________________________________
2 MICHAEL D. BUSTAMANTE, Judge


3 _________________________________
4 J. MILES HANISEE, Judge




                                  3